Citation Nr: 1034597	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, 
including as secondary to exposure to herbicides during service.  

2.  Entitlement to service connection for peripheral neuropathy 
(PN) of the left lower extremity, to include as secondary to 
service-connected diabetes mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1947 to December 
1954 and from October 1961 to December 1975, including service in 
the Republic of Vietnam from September 1968 to August 1969 and 
from July 1971 to April 1972, and his decorations include the 
Combat Infantryman Badge and the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  When this matter was 
initially before the Board in January 2010, it was remanded for 
further development. 

The Board notes that, in August 2010, the Veteran submitted 
additional argument and evidence in support of his claim, along 
with a waiver of RO consideration.  Accordingly, this evidence 
will be considered in this decision.  38 C.F.R. § 20.1304 (2009).  

As noted in the Board's January 2010 remand, on October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C. § 1116, 
the Department of Veterans Affairs (VA) recently issued 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Accordingly, on November 20, 2009, the Secretary of 
Veterans Affairs (Secretary) directed the Board to stay action on 
all claims for service connection that cannot be granted under 
the current law, but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  As the Veteran's claim for service connection for 
Parkinson's disease is affected by these new presumptions, the 
Board must stay action with regard to that issue in accordance 
with the Secretary's stay.  Although the final rule amending 38 
C.F.R.  
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents was published on August 31, 2010, the Seceratry has not 
yet lifted the stay.  Once the stay has been lifted, adjudication 
of that claim will be resumed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PN of the left lower extremity is causally related 
to his service-connected DM.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for PN of the 
left lower extremity as secondary to service-connected DM have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303. 3.310, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  As the Veteran's claim for service 
connection for PN of the left lower extremity is herein granted, 
any failure in notifying or assisting him is harmless error.  

The Veteran contends that his currently diagnosed PN of the left 
lower extremity is causally related to his service-connected DM.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis, for 
a disability that is proximately due to, or the result of, an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating physician, 
it is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The evidence of record indicates that, in July 1976, service 
connection for DM was granted, with an effective date of January 
1, 1976.  The record also shows that, at a February 2006 VA 
examination, the Veteran was diagnosed with mild polyneuropathy 
of the lower extremities, and at his May 2010 VA examination, he 
was diagnosed with severe PN of the bilateral lower and upper 
extremities.  

In light of the above, because it is undisputed that service 
connection is in effect for the Veteran's DM and that he has been 
diagnosed with PN of the left lower extremity, the Board will 
focus on the evidence that pertains to whether his PN of the left 
lower extremity is related to his service-connected DM.  See 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

At a March 1976 VA examination, the examiner diagnosed the 
Veteran with chemical diabetes mellitus.  Additionally, at a July 
1983 endocrine examination, the examiner noted that the Veteran's 
DM had been found on an annual physical examination in 
approximately 1974, and that this condition had been treated by 
diet alone.  The examiner also noted that, at his separation 
examination in 1975, the Veteran's blood sugar was found to be 
very high.  Based on the results of his examination, the examiner 
diagnosed the Veteran with DM (from history).   

Subsequently, during VA treatment in February 2000, the doctor 
noted that the Veteran had DM, but that his blood sugars were now 
under control.  

In April 2002, the Veteran was afforded a formal VA examination 
of his DM.  The examiner noted that the Veteran had been 
diagnosed with non-insulin-dependent DM at his discharge 
screening examination in 1975.  The examiner also noted that the 
Veteran had not required medical intervention for his DM, but 
instead maintained a mildly restrictive diet to achieve excellent 
blood sugar control.  After discussing the results of the 
Veteran's physical examination and laboratory testing, the 
examiner diagnosed the Veteran with non-insulin-dependent DM.  
The examiner further noted that his blood sugars were very well-
controlled with diet alone.  

Subsequently, in June 2002, a VA doctor noted that the Veteran 
was diagnosed with DM by what sounded like a 3-hour glucose 
tolerance test (GTT) that was positive, but that this condition 
had been diet controlled ever since.  Accordingly, the doctor 
assessed the Veteran as having DM, diet controlled, which had 
been diagnosed by a 3-hour GTT in the past.  

Thereafter, in February 2006, the Veteran was afforded another VA 
examination of his DM.  At the outset of the examination report, 
the examiner noted that the Veteran's claims file was not 
available for review.  At the examination, the Veteran reported 
that he had been diagnosed with DM when he was 46 years (i.e., in 
1975), after testing revealed that he had high blood sugar.  The 
Veteran also reported that he currently felt fine and did not 
check his blood sugar, although he was on a controlled diet for 
his DM.  In this regard, the Veteran reported that he currently 
saw a private physician every two to three months for his DM.  
Finally, the Veteran reported that he had experienced chronic 
numbness in his feet for many years and used a cane to walk due 
to his PN. After reviewing the results of the Veteran's April 
2002 blood tests and examining the Veteran, the examiner reported 
that the Veteran did not currently have DM.  In support of this 
opinion, the examiner stated that the Veteran's blood sugar was 
normal when it was last tested in 2002, and noted that he had not 
had any symptoms of hypoglycemia or ketoacidosis, that his blood 
sugar was well-controlled with diet, and that he had never been 
on diabetic medication.  

The same month, the Veteran was also provided with a VA 
examination of his PN.  At that time, the Veteran reported that 
he had been diagnosed with DM in approximately 1974, but that 
this condition was currently managed with diet and exercise, and 
accordingly, he was not taking any medication for DM. The Veteran 
also reported that he had a ten year history of chronic constant 
numbness in both feet, greater in the right than the left, and 
that he used a cane to ambulate.  After discussing the results of 
his physical examination and his pertinent medical history, the 
examiner diagnosed the Veteran with mild lower extremity 
polyneuropathy by subjective complaint.  The examiner then went 
on to provide the opinion that, although there was poor 
confirmatory evidence that the Veteran currently had DM, it was 
as likely as not that the Veteran was experiencing very mild 
(possible small fiber) polyneuropathy secondary to DM.  In this 
regard, the examiner noted that the Veteran had a history of DM, 
which was diagnosed in 1974 and was currently diet-controlled.  

Finally, in May 2010, the Veteran was afforded another VA 
examination of his DM and PN.  At the outset of the examination 
report, the examiner noted that he had reviewed the Veteran's 
claims file.  The Veteran reported that he had been told that he 
had borderline elevated blood sugars when he was discharged from 
service in 1975, and that his blood sugars had since "been 
bouncing, up and down."  In this regard, the Veteran indicated 
that his DM was controlled solely by diet.  The Veteran also 
reported having numbness in both hands and both feet for at least 
the last ten years.  Based on his physical examination and 
laboratory testing, the examiner diagnosed the Veteran with 
glucose intolerance and reported that the Veteran did not 
currently have DM.  In this regard, the examiner noted that the 
Veteran did not meet the American Diabetes Association (ADA) 
criteria for a diagnosis of DM at this time.  Finally, the 
examiner diagnosed the Veteran with severe peripheral neuropathy 
of the bilateral upper and lower limbs "with undetermined 
etiology."

On this record, the Board finds that the Veteran's currently 
diagnosed PN of the left lower extremity is secondary to his 
service-connected DM, which is currently well-controlled by diet 
and exercise.  In this regard, the Board finds it significant 
that the October 1975 VA examiner diagnosed the Veteran with 
chemical DM; a July 1983 VA endocrinologist diagnosed him with 
DM, in February 2000, a VA doctor diagnosed the Veteran with DM 
with blood sugars currently under control; in June 2002, a VA 
doctor diagnosed the Veteran with diet-controlled DM; and the 
April 2002 VA examiner diagnosed the Veteran with non-insulin-
dependent DM with blood sugars currently well-controlled by diet 
and exercise.  The Board also finds it significant that the 
February 2006 VA examiner who examined the Veteran's PN provided 
the opinion that it was as likely as not that the Veteran was 
experiencing very mild polyneuropathy secondary to DM, a 
condition that the Veteran was diagnosed with in 1974 and which 
was currently diet-controlled.  

In determining that the Veteran's PN is secondary to his service-
connected DM, the Board acknowledges the opinions of the February 
2006 and May 2010 VA examiners that the Veteran does not 
currently have DM.  Significantly, however, the Board points out 
that the February 2006 VA examiner that examined the Veteran's PN 
specifically acknowledged the fact that the Veteran's DM was 
currently diet-controlled and that there was currently poor 
confirmatory evidence of DM, and went on to provide the opinion 
that, despite this fact, the Veteran's polyneuropathy was still 
as likely as not secondary to his DM, which was first diagnosed 
in 1974.  

In this regard, the Board also acknowledges the May 2010 VA 
examiner's opinion that the etiology of the Veteran's severe PN 
could not be determined.  However, insofar as the examiner failed 
to provide a clear statement as to the etiology of the Veteran's 
PN of the lower left extremity, the Board finds this opinion to 
be of little probative value.  Hogan v. Peake, 544 F.3d 1295, 
1298 (Fed. Cir. 2008) (the Board may discount the value of 
competent medical evidence based on factors including the lack of 
a definitive statement as to etiology); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a 
medical opinion must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions).  
Accordingly, in weighing and balancing the opinions of record, 
the Board finds the cogent medical opinion of the February 2006 
VA examiner, whose assessment was based on a review of the 
Veteran's longstanding history of DM, to be more probative than 
the May 2010 VA examiner's inconclusive statement. 

Therefore, because the Board concludes that the assessment of the 
February 2006 VA PN examiner is the most probative competent 
medical evidence addressing whether the Veteran's PN of the left 
lower extremity is related to his service-connected DM, the Board 
finds that the preponderance of the evidence is in favor of the 
Veteran's claim.  Accordingly, the Veteran's claim for service 
connection for PN of the lower left extremity as secondary to his 
service-connected DM is granted.  


ORDER

Service connection for PN of the left lower extremity, as 
secondary to service-connected DM, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


